Citation Nr: 1629994	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  14-31 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 60 percent for coronary artery disease (CAD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2012 and October 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

The Veteran testified at a Board hearing in May 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board notes that, as listed on the title page, the issues presently before the Board are increased rating claims for the Veteran's service-connected PTSD and CAD, and a claim for TDIU.  The July 2012 rating decision related to the Veteran's CAD, and the October 2012 rating decision related to the Veteran's PTSD and claim for TDIU.  In August 2013, the Veteran submitted a notice of disagreement (NOD).  In this NOD, the focus was to his October 2012 denial of individual unemployability.  However, the Veteran also referenced the worsening of his heart and psychiatric disability.

The Board notes that considering his most recent rating for his CAD was in July 2012, any indication of disagreement that related to his heart condition in his August 2013 NOD would be untimely.  However, the Veteran was sent a statement of the case (SOC) in which was referenced his PTSD, his CAD, and his claim for entitlement to a TDIU indicating the Veteran's TDIU request may have been taken as a NOD to the July 2012 rating decision.  Similarly, the issues certified to the Board were increased ratings claims for CAD and PTSD, and entitlement to TDIU.  Moreover, the three issues were treated as on appeal at the Board hearing.  Thus, the Board finds VA has waived any objection to the procedural sufficiency of these claims.  See Percy v. Shinseki, 23 Vet. App. 37, 47-48 (2009).

The issues of an increased rating for PTSD and CAD are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The Veteran's service-connected disabilities have precluded substantially gainful employment since January 30, 2012.


CONCLUSION OF LAW

The criteria for a TDIU have been met since January 30, 2012.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

Legal Criteria

Total disability will be considered to exist when any impairment of mind or body is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).  

Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Analysis

The Veteran's service-connected disabilities are coronary artery disease (rated at 100 percent from February 16, 2012 and at 60 percent from May 1, 2012); PTSD (rated at 30 percent from May 31, 1990 and at 50 percent from March 8, 1999); tinnitus (rated at 10 percent from February 5, 2013); and bilateral hearing loss (rated as noncompensable from February 5, 2013).  Because the Veteran's combined rating is at least 70 percent with at least one disability at 40 percent, he has met the schedular requirement for a TDIU for the entirety of the appeal period under 38 C.F.R. § 4.16(a).

The Veteran submitted a claim for TDIU in August 2012.  In his application, he attributed his unemployability to his service-connected heart disability and his PTSD.  The Veteran's most recent employment background was as a woodworker and homebuilder for the past three years, and he was self-employed prior to that period.  The Veteran indicated he became unable to work January 30, 2012.  The Veteran also noted that the highest grade he completed was the fourth year of high school.  Additionally, the Veteran had no other education or training before or after he became too disabled to work.

In his April 2012 VA examination report for his heart, the examiner noted that the Veteran's heart condition affected his ability to work.  The examiner indicated that the Veteran retired from his employment due to his myocardial infarction.  In his October 2012 VA examination report for PTSD, the examiner indicated that the Veteran's PTSD symptoms "result in a moderate impairment of occupational functioning and thus it is less likely than not that they would render him unable to secure and maintain substantially gainful employment."  In his April 2013 VA audio examination, the examiner noted that the Veteran's hearing loss impacted his ability to work in that the Veteran would have trouble hearing conversational speech in noisy environments.  The examiner also indicated that the Veteran's tinnitus did not affect his ability to work.

In his August 2013 NOD, the Veteran reported there was no way he could perform any sedentary tasks because his problems with concentration and focus had progressed.  Due to his PTSD, the Veteran reported there were many days where he could not even get out of bed.  An October 2013 statement from the Veteran's private physician outlined how the Veteran was not able to join group therapy due to this psychiatric condition.  In December 2013, another letter from a private physician noted that due to the Veteran's heart condition, he was limited to "low intensity cardiac work which may limit his physical activities in future employment."  Due to his psychiatric symptoms, the Veteran has reported that he cannot even read a newspaper article due to his inability to focus.  See May 2016 Board hearing.

The Board finds that the Veteran is unable to follow substantially gainful employment due to his heart disability and PTSD, and thus a TDIU is warranted.  First, the Veteran's heart condition prevents him from engaging in strenuous physical activity such as that in which he has most recently been employed.  Although the October 2012 VA examiner indicated the Veteran's psychiatric symptoms resulted in only moderate occupational impairment, the Board notes the Veteran's statements about his inability to focus in even reading the newspaper.  Similarly, the Veteran has reported he was self-employed primarily due to the fact that his psychiatric symptoms prevented him from working with others.  Additionally, the Board notes that the Veteran only has a high school education with no other additional specialized or vocational training either before or after he stopped working.  Moreover, any work would likely be marginal.  Considering the Veteran's employment history in woodworking and construction, his level of education, the combined effects of his service-connected PTSD, CAD and ear disabilities, and when resolving reasonable doubt in the Veteran's favor, a TDIU is warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred (including a TDIU), the effective date is the earliest date as of which an increase is factually ascertainable.  38 U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. § 3.400(o) (2015).  See also Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  Here, the Veteran has indicated that the day he became too disabled to work was January 30, 2012.  Therefore, the Board finds that a TDIU is warranted effective January 30, 2012, because there was a factually ascertainable increase within in the one-year look back period prior to the August 2012 claim for TDIU.  This represents a full grant of the benefit sought on appeal for this issue.  The Board notes that some of this time period may already overlap with the Veteran's previously assigned 100 percent rating for CAD.

ORDER

A TDIU effective August 7, 2012, is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

PTSD

The Veteran last received an examination for his PTSD in October 2012.  In this examination, the examiner noted that the Veteran was involved in the lives of his step-children.  However, by the time of his May 2016 Board hearing, the Veteran reported that he rarely was or talked to his children.  The Board finds that this indicates a possible worsening in the Veteran's symptoms, and as the last examination was nearly four years ago, the issue should be remanded to afford the Veteran a new VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

CAD

The Veteran has not received a VA examination for his coronary artery disease since April 2012.  At his May 2016 Board hearing, the Veteran reported that "he has no get up and go so if I do anything that's at all strenuous it just knocks the stuff out of me."  The Board also finds that this statement indicates a possible worsening in the Veteran's heart condition, and thus a remand to assess the current extent and severity of the Veteran's CAD is also warranted.  Id.

In light of the remand, any updated private and VA treatment records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all medical providers who have treated him for his CAD and PTSD.  After receiving this information and any necessary releases, contact the named medical providers and obtain any outstanding copies of pertinent medical treatment which are not already associated with the claim file.

2.  Obtain any relevant VA treatment records that have not already been associated with the claim file.

3.  Thereafter, schedule the Veteran for appropriate VA examinations to determine the current severity of his service-connected CAD and PTSD.  The entire claims file should be reviewed by the examiners.  All indicated testing should be accomplished.  A complete rationale or explanation should be provided for any opinion reached.

4.  Finally, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


